

117 HR 1052 IH: Grand Canyon Protection Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1052IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Grijalva (for himself, Mr. O'Halleran, Mr. García of Illinois, Mr. Huffman, Ms. Velázquez, Mr. Lowenthal, Mr. Stanton, Mrs. Napolitano, Mr. Sablan, Mrs. Kirkpatrick, Mr. Nadler, Mr. Casten, Mr. Levin of California, Mr. Gallego, Mr. Neguse, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo withdraw certain Federal land in the State of Arizona from location, entry, and patent under mining laws, and for other purposes.1.Short titleThis Act may be cited as the Grand Canyon Protection Act. 2.Withdrawal of Certain Federal land in the State of Arizona(a)Definition of MapIn this Act, the term Map means the map prepared by the Bureau of Land Management entitled Grand Canyon Protection Act and dated January 22, 2021.(b)WithdrawalSubject to valid existing rights, the approximately 1,006,545 acres of Federal land in the State of Arizona, generally depicted on the Map as Federal Mineral Estate to be Withdrawn, including any land or interest in land that is acquired by the United States after the date of the enactment of this Act, are hereby withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.(c)Availability of MapThe Map shall be kept on file and made available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.